           Case 1:21-cv-10682-DJC Document 5 Filed 08/20/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                  )
TERENCE L. THOMAS,                                )
                                                  )
                Plaintiff,                        )
                                                  )
                v.                                )        Civil Action No. 21-10682-DJC
                                                  )
UNITED STATES OF AMERICA, et al.,                 )
                                                  )
                Defendants.                       )
                                                  )

                                             ORDER

CASPER, J.                                                                    August 20, 2021

        In an Order dated June 16, 2021, D. 4, the Court ordered plaintiff Terence L. Thomas

(“Thomas”) to pay the $402 filing fee or seek leave to proceed in forma pauperis. The Court

informed Thomas that failure to comply with the order within twenty-one days would result in

dismissal of the action without prejudice.

        More than twenty-one days have passed since the June 16, 2021 Order. Thomas has not

complied with the Order or filed any document concerning the filing fee.

        Accordingly, the Court orders that this action be DISMISSED WITHOUT PREJUDICE

for failure to pay the filing fee.

        So Ordered.

                                             /s/ Denise J. Casper
                                             United States District Judge




                                                 1
